 



Exhibit 10.14
SEPARATION AGREEMENT
     THIS SEPARATION AGREEMENT (“Agreement”) is made and effective as of the
21st day of November, 2005, by and between Encore Acquisition Company, a
Delaware corporation (including its subsidiaries and affiliates, the “Company”),
and Roy W. Jageman (“Employee”).
     1.     Termination of Employment: Effective as of October 31, 2005 (the
“Severance Date”), the Employee has resigned his employment and any and all
director and officer positions he has held with the Company and any affiliates.
     2.     Severance Payments and Other Benefits:
          (a)     In lieu of severance under any other plan or arrangement of
the Company, if the Waiver and Release has been executed as set forth in
Section 12 and not revoked prior to the 8th day following the date of execution
(the “Waiver Effective Date”) and the Employee is otherwise in compliance with
this Agreement on the relevant payment date, the Company shall pay to the
Employee (or his estate as applicable) the following severance payments (the
“Severance Payments”): (i) within 30 days following the Waiver Effective Date,
the Company shall pay to the Employee a lump sum payment equal to $300,000 and
(ii) on March 15, 2006, the Company shall pay to the Employee a lump sum payment
equal to $290,000.
          (b)     The parties agree that all unvested options and restricted
stock are forfeited as of the Severance Date. Subject to and in accordance with
the governing plan and option agreement(s), the Employee may exercise any vested
and exercisable options to the extent outstanding and unexercised as of the
Severance Date until the earlier of (i) the date 3 months following the
Severance Date or (ii) the expiration of the original term of the option.
          (c)     The Employee will be given the opportunity to elect
continuation coverage under the Company’s group health plan at his expense in
accordance with the applicable plan terms and applicable law. All other benefits
will cease as of the Severance Date. The Employee may elect to receive his
vested account balance under the Company’s 401(k) plan in accordance with the
plan’s terms.
     3.     Confidentiality and Noncompetition:
          (a)     The Company has provided the Employee with Confidential
Information regarding the Company and the Company’s business. In return for this
and other consideration provided under this Agreement, the Employee agrees that
he will not disclose or make available to any other person or entity, or use for
his own personal gain, any Confidential Information, except for such disclosures
as required in the performance of his duties hereunder or as required pursuant
to any law or governmental regulation or ruling. For purposes of this Agreement,
“Confidential Information” shall mean any and all information, data and
knowledge that has been created, discovered, developed or otherwise become known
to the Company or any of its

-1-



--------------------------------------------------------------------------------



 




affiliates or ventures or in which property rights have been assigned or
otherwise conveyed to the Company or any of its affiliates or ventures, which
information, data or knowledge has commercial value in the business in which the
Company is engaged, except such information, data or knowledge as is or becomes
known to the public without violation of the terms of this Agreement. By way of
illustration, but not limitation, Confidential Information includes trade
secrets; prospects and strategies for the acquisition, exploration, development,
exploitation and production of oil and natural gas reserves and alternative
financial structures for partnering with other companies with respect thereto;
processes; formulas; know-how; improvements; discoveries; developments; designs;
inventions; techniques (including, without limitation, financial and production
techniques); marketing plans; manuals; records of research; reports (including,
without limitation, reserve reports); memoranda; computer software; strategies;
forecasts; new products; unpublished financial statements or parts thereof;
budgets or other financial information; projections; licenses; prices; costs;
and employee, customer and supplier lists or parts thereof.
          (b)     The Employee recognizes that in each of the highly competitive
businesses in which the Company is engaged, the Company’s trade secrets and
other Confidential Information, along with personal contacts, are of primary
importance in (i) identifying, acquiring, exploring for, developing, exploiting
and producing oil and natural gas reserves and joint venture opportunities, and
(ii) retaining the accounts and goodwill of present customers and joint venture
partners and protecting the business of the Company. The Employee, therefore,
agrees that until the date six months after the Severance Date, (A) he will not
(i) acquire, for his own account or the account of any business in which he owns
more than 5% of the outstanding capital stock, any interest in any oil or
natural gas property in any county in which the Company has operations as of the
Severance Date or in the Texas counties of Ward, Reeves, Pecos, Midland, Upton,
or Terrell (collectively, the “Relevant Geographic Area”), (ii) accept
employment, advise, assist or render service in any way to any person that
competes with the Company in the acquisition, exploration, development,
exploitation or production of oil and natural gas (or in pursuing joint ventures
to pursue any of such activities) in the Relevant Geographic Area or (iii) enter
into or take part in or lend his name, counsel or assistance to any business,
either as proprietor, principal, investor, partner, director, officer,
executive, consultant, advisor, agent, independent contractor, or in any other
capacity whatsoever, for any purpose that would be competitive with the
acquisition, exploration, development, exploitation, production or joint venture
activities of the Company or any of its affiliated companies in the Relevant
Geographic Area and (B) he will not, on his own behalf or on behalf of any
person, firm or company, directly or indirectly, solicit or offer employment to
any person who has been employed by the Company or any subsidiary thereof at any
time during the one-year period immediately preceding such solicitation (all of
the foregoing activities are collectively referred to as the “Prohibited
Activity”).
          (c)     The Employee shall not, directly or indirectly, make or cause
to be made and shall use his best efforts to cause the officers, directors,
employee, agents and representatives of any entity or person controlled by the
Employee not to make or cause to be made, any disparaging, denigrating,
derogatory or other negative, misleading or false statement orally or in writing
to any person or entity, including members of the investment community, press,
and customers, competitors and advisors to the Company, about the Company, its
shareholders,

-2-



--------------------------------------------------------------------------------



 




subsidiaries or affiliates, their respective officers or members of their boards
of directors, or the business strategy or plans, policies, practices or
operations of the Company, its shareholders, subsidiaries or affiliates;
provided, however, that nothing in this Agreement shall apply to or restrict in
any way the communication of information by the Employee to any state or federal
law enforcement agency or require notice to the Company thereof. The Company
agrees to use its best efforts to prevent its officers, directors, managers,
supervisors, employees, agents and representatives from making any disparaging,
denigrating, derogatory or other negative, misleading or false statements orally
or in writing to any person or entity, including members of the investment
community, press, and customers, competitors and advisors to the Company
regarding Employee; provided, however, that nothing in this Agreement shall
apply to or restrict in any way the communication of information by the Company
to any state or federal law enforcement agency or require notice to the Employee
thereof.
          (d)     In addition to all other remedies at law or in equity which
the Company may have for breach of a provision of this Section 3 by the
Employee, it is agreed that in the event of any breach (or, for purposes of
securing injunctive relief, any threatened breach) of any such provision, the
Company shall be entitled to immediately cease any payment otherwise required
under Section 2, shall be entitled to repayment upon demand of any amounts
previously paid pursuant to Section 2 and, upon application to any court of
proper jurisdiction, to a temporary restraining order or preliminary injunction
(without the necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages are inadequate or (iii) posting any bond with respect thereto)
against the Employee prohibiting such breach or threatened breach by proving
only the existence of such breach or attempted or threatened breach. The parties
agree that Employee’s contacting the Company for purposes of discussing whether
a potential opportunity would constitute Prohibited Activity shall not be
considered a threatened breach of this Section 3. If the provisions of this
Section 3 should ever be deemed to exceed the time, geographic or occupational
limitations permitted by the applicable law, the Employee and the Company agree
that such provisions shall be and are hereby reformed to the maximum time,
geographic or occupational limitations permitted by the applicable law.
          (e)     The covenants of the Employee set forth in this Section 3 are
independent of and severable from every other provision of this Agreement; and
the breach of any other provision of this Agreement by the Company or the breach
by the Company of any other agreement between the Company and the Employee shall
not affect the validity of the provisions of this Section 3 or constitute a
defense of the Employee in any suit or action brought by the Company to enforce
any of the provisions of this Section 3 or seek any relief for the breach
thereof by the Employee.
          (f)     The Employee acknowledges, agrees and stipulates that: (i) the
terms and provisions of this Agreement are reasonable and constitute an
otherwise enforceable agreement to which the terms and provisions of this
Section 3 are ancillary or a part of; (ii) the consideration provided by the
Company under this Agreement is not illusory; and (iii) the consideration given
by the Company under this Agreement, including, without limitation, the
provision by the Company of Confidential Information to the Employee as
contemplated by this Section 3, gives rise to the Company’s interest in
restraining and prohibiting the Employee from engaging in the

-3-



--------------------------------------------------------------------------------



 




Prohibited Activity within the Relevant Geographic Area as provided under this
Section 3, and the Employee’s covenant not to engage in the Prohibited Activity
within the Relevant Geographic Area pursuant to this Section 3 is designed to
enforce the Employee’s consideration (or return promises), including, without
limitation, the Employee’s promise to not disclose Confidential Information
under this Agreement.
     4.     Expenses: The Company and the Employee shall each be responsible for
their own costs and expenses, including, without limitation, court costs and
attorneys’ fees, incurred as a result of any claim, action or proceeding arising
out of, or challenging the validity or enforceability of, this Agreement or any
provisions hereof.
     5.     Notices: For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

         
 
  If to the Company:   Encore Acquisition Company
 
      777 Main Street, Suite 1400
 
      Fort Worth, TX 76102
 
      Attention: President
 
       
 
  If to the Employee:   Roy W. Jageman
 
      2818 Simondale Dr.
 
      Fort Worth, TX 76109

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.
     6.     Applicable Law: The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Texas, but without giving effect to
the principles of conflict of laws of such State.
     7.     Severability: If a court of competent jurisdiction determines that
any provision of this Agreement is invalid or unenforceable, then the invalidity
or unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect.
     8.     Withholding of Taxes: The Company may withhold from any benefits
payable under this Agreement all federal, state, city or other taxes as may be
required pursuant to any law or governmental regulation or ruling.
     9.     No Assignment; Successors: The Employee’s right to receive payments
or benefits hereunder shall not be assignable or transferable, whether by
pledge, creation or a security interest or otherwise, whether voluntary,
involuntary, by operation of law or otherwise, other than by will or by the laws
of descent or distribution, and in the event of any attempted assignment or
transfer contrary to this Section 9 the Company shall have no liability to pay
any

-4-



--------------------------------------------------------------------------------



 



amount so attempted to be assigned or transferred. This Agreement shall inure to
the benefit of and be enforceable by the Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns (including, without
limitation, any company into or with which the Company may merge or
consolidate).
     10.     Effect of Prior Agreements: This Agreement contains the entire
understanding between the parties hereto and supersedes any prior employment
agreement or severance agreement between the Company or any predecessor of the
Company and the Employee, including, without limitation, the Employee Severance
Protection Plan.
     11.     Amendment and Waiver: This Agreement may be amended or modified
only upon the written consent of the Company and the Employee. The obligations
of a party and the rights of any other party under this Agreement (including,
without limitation, the obligations of the Employee under Section 3) may be
waived only with the written consent of such other party.
     12.     Release of Claims: In consideration for the compensation and other
benefits provided pursuant to this Agreement, the Employee agrees to execute a
“Waiver and Release” in substantially the form attached hereto as Exhibit A upon
his termination of employment. The Company’s obligation to pay the Severance
Payments pursuant to Section 2 of this Agreement are expressly conditioned on
the Employee’s execution of this Waiver and Release without revoking it prior to
the Waiver Effective Date, and the Employee’s failure to execute and deliver
(without revoking) such Waiver and Release will void the Company’s remaining
obligations hereunder.
[The remainder of this page is intentionally blank. Signature page to follow.]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered as of the date first written above.

            ENCORE ACQUISITION COMPANY
      By /s/ Jon S. Brumley       Jon S. Brumley      President        EMPLOYEE
      /s/ Roy W. Jageman       Roy W. Jageman         

-6-



--------------------------------------------------------------------------------



 



         

Exhibit A
Form of Waiver and Release
Encore Acquisition Company
Waiver And Release
     Encore Acquisition Company has offered to pay me certain benefits (the
“Benefits”) under my Separation Agreement with Encore Acquisition Company, dated
as of November 21, 2005 (the “Separation Agreement”), which are benefits to
which I am not otherwise entitled. These Benefits were offered to me in exchange
for my agreement, among other things, to waive all of my claims against and
release Encore Acquisition Company and its predecessors, successors and assigns
(collectively referred to as the “Company”), all of the affiliates (including
parents and subsidiaries) of the Company (collectively referred to as the
“Affiliates”) and the Company’s and Affiliates’ directors and officers,
employees and agents, insurers, employee benefit plans and the fiduciaries and
agents of said plans (collectively, with the Company and Affiliates, referred to
as the “Corporate Group”) from any and all claims, demands, actions, liabilities
and damages arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates; provided, however, that this
Waiver and Release shall not apply to any claim or cause of action to enforce or
interpret any provision contained in the Separation Agreement. I have read this
Waiver and Release and the Separation Agreement (all of which I received
together and which, together, are referred to herein as the “Separation
Agreement Materials”) and they are incorporated herein by reference. All
payments under the Separation Agreement are voluntary on the part of the Company
and are not required by any legal obligation other than the Separation
Agreement. I choose to accept this offer.
     I understand that signing this Waiver and Release is an important legal
act. I acknowledge that the Company has advised me in writing to consult an
attorney before signing this Waiver and Release. I understand that, in order to
be eligible for Benefits, I must sign (and return to Jon S. Brumley, President)
this Waiver and Release before 5 p.m. on November 30, 2005. I acknowledge that I
have been given sufficient time to consider whether to sign the Separation
Agreement and whether to execute this Waiver and Release.
     In exchange for the payment to me of Benefits, which are in addition to any
remuneration or benefits to which I am already entitled, I, among other things,
(1) agree not to sue in any local, state and/or federal court regarding or
relating in any way to my employment with or separation from the Company or the
Affiliates, and (2) knowingly and voluntarily waive all claims and release the
Corporate Group from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to my
employment with or separation from the Company or the Affiliates, except to the
extent that my rights are vested under the terms of employee benefit plans
sponsored by the Company or the Affiliates and except with respect to such
rights or claims as may arise after the date this Waiver and Release is
executed. This Waiver and Release includes, but is not limited to, claims and
causes of action under: Title VII of the Civil Rights Act of 1964, as amended
(“Title VII”); the Age Discrimination in Employment Act of 1967, as amended,
including the Older Workers Benefit Protection Act of 1990 (“ADEA”); the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990 (“ADA”); the Energy Reorganization Act, as amended, 42
U.S.C. ss 5851; the Workers Adjustment and Retraining Notification Act of 1988;
the Pregnancy Discrimination Act of 1978; the Employee Retirement Income
Security Act of 1974, as amended; the Family and Medical Leave Act of 1993; the
Fair Labor Standards Act; the Occupational Safety and Health Act; claims in
connection with workers’ compensation or “whistle blower” statutes; and/or
contract, tort, defamation, slander, wrongful termination or any other state or
federal regulatory, statutory or common law. Further, I expressly represent that
no promise or agreement which is not expressed in the Separation Agreement
Materials has been made to me in executing this Waiver and Release, and that I
am

-7-



--------------------------------------------------------------------------------



 



relying on my own judgment in executing this Waiver and Release, and that I am
not relying on any statement or representation of the Company, any of the
Affiliates or any other member of the Corporate Group or any of their agents. I
agree that this Waiver and Release is valid, fair, adequate and reasonable, is
with my full knowledge and consent, was not procured through fraud, duress or
mistake and has not had the effect of misleading, misinforming or failing to
inform me.
     I acknowledge that payment of Benefits to me by the Company is not an
admission by the Company or any other member of the Corporate Group that they
engaged in any wrongful or unlawful act or that the Company or any member of the
Corporate Group violated any federal or state law or regulation.
     Should any of the provisions set forth in this Waiver and Release be
determined to be invalid by a court, agency or other tribunal of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of other provisions of this Waiver and Release. I acknowledge
that this Waiver and Release and the other Separation Agreement Materials set
forth the entire understanding and agreement between me and the Company or any
other member of the Corporate Group concerning the subject matter of this Waiver
and Release and supersede any prior or contemporaneous oral and/or written
agreements or representations, if any, between me and the Company or any other
member of the Corporate Group. I understand that for a period of 7 calendar days
following the date that I sign this Waiver and Release, I may revoke my
acceptance of the offer, provided that my written statement of revocation is
received on or before that seventh day by Mr. Jon S. Brumley, President, Encore
Acquisition Company, 777 Main Street, Suite 1400, Fort Worth, Texas 76102,
facsimile number: 817-877-1655, in which case the Waiver and Release will not
become effective. In the event I revoke my acceptance of this offer, the Company
shall have no obligation to provide me Benefits. I understand that failure to
revoke my acceptance of the offer within 7 calendar days from the date I sign
this Waiver and Release will result in this Waiver and Release being permanent
and irrevocable.
     I acknowledge that I have read this Waiver and Release, have had an
opportunity to ask questions and have it explained to me and that I understand
that this Waiver and Release will have the effect of knowingly and voluntarily
waiving any action I might pursue, including breach of contract, personal
injury, retaliation, discrimination on the basis of race, age, sex, national
origin, or disability and any other claims arising prior to the date of this
Waiver and Release. By execution of this document, I do not waive or release or
otherwise relinquish any legal rights I may have which are attributable to or
arise out of acts, omissions, or events of the Company or any other member of
the Corporate Group which occur after the date of the execution of this Waiver
and Release.

      Roy W. Jageman
 
Employee’s Printed Name   /s/ Robert S. Jacobs
 
Company Representative /s/ Roy W. Jageman
 
Employee’s Signature   11/28/05
 
Company’s Execution Date 11/21/05
 
Employee’s Signature Date   [Intentionally Omitted]
 
Employee’s Social Security Number

-8-